813 F.2d 1006
Joyce ATKINSON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 85-2200.
United States Court of Appeals,Ninth Circuit.
March 27, 1987.

Allan S. Haley, Nevada City, Cal., for plaintiff-appellant.
Mark J. Bennett, Asst. U.S. Atty., Honolulu, Hawaii, for defendant-appellee.
Appeal from the United States District Court for the District of Hawaii;  Harold M. Fong, Chief Judge.
Before NELSON, CANBY and NOONAN, Circuit Judges.


1
Prior Report:  804 F.2d 561.

ORDER

2
Judges Nelson and Canby voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.  Judge Noonan votes to grant the petition for rehearing and to reject the suggestion for rehearing en banc.  The opinion filed November 14, 1986 is amended on pg. 9, Ins. 2-4, suggested by Judge Canby, as follows:


3
"Thus, in treating Atkinson for complications of her pregnancy, Atkinson's doctor was implementing decisions of military judgment only in the remotest sense."